In an action brought by the infant plaintiff to recover damages for injuries sustained by him as the result of the negligence of the defendants in the operation of an automobile, and by the father for medical expenses and loss of services, judgment for the defendants dismissing complaint at the end of the plaintiffs’ case reversed on the law and a new trial granted, with costs to appellants to abide the event. It was error to dismiss the complaint. Plaintiffs’ proof established prima facie the negligence of defendants and the infant plaintiff’s freedom from contributory negligence. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.